NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALBERT P. WILSON,                               No. 16-55058

                Plaintiff-Appellant,            D.C. No. 3:05-cv-01774-BAS-
                                                MDD
 v.

EDMUND G. BROWN, Jr., an individual; et MEMORANDUM*
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                   Cynthia A. Bashant, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Albert P. Wilson, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to serve a summons and complaint in a timely manner.

Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 511 (9th Cir. 2001). We affirm.

      The district court did not abuse its discretion by dismissing Wilson’s claims

against defendants Garcia, Dupler, and Irvin because Wilson failed to show good

cause as to why he did not timely serve these defendants. See Fed. R. Civ. P. 4(m)

(outlining requirements for proper service, and explaining that district court may

sua sponte dismiss an action for failure to serve “after notice to the plaintiff”); In re

Sheehan, 253 F.3d at 512 (discussing Rule 4(m)’s “good cause” standard).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider Wilson’s contention that U.S. Marshal authorities improperly failed to

serve the complaint because Wilson fails to point to anywhere in the district court

record where this issue was raised, and we found no place where this issue was

raised.

      AFFIRMED.




                                           2                                      16-55058